Case: 14-15319   Date Filed: 11/30/2015   Page: 1 of 16


                                                       [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                                No. 14-15319

                          Non-Argument Calendar
                        ________________________

                  D.C. Docket No. 3:13-cv-00558-BJD-PDB



JOHNNY L. CLARIDY and JANIE H. CLARIDY,

                                                            Plaintiffs-Appellees,

versus




JASON M. GOLUB, in his individual capacity,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                             (November 30, 2015)
                Case: 14-15319       Date Filed: 11/30/2015       Page: 2 of 16


Before JORDAN, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER CURIAM:

       Defendant Jason Golub, a Lake City police officer, appeals the district

court’s denial of his motion for summary judgment on the grounds of qualified and

state official immunity. Defendant arrested Plaintiff Johnny Claridy in May 2009,

after responding to a reported disturbance at the Claridy residence. Following his

arrest, Plaintiff was charged with battery of a law enforcement officer, disorderly

conduct, and two counts of culpable negligence, all of which charges were

ultimately dismissed. He and his wife, Janie Claridy, sued Defendant in his

individual capacity, asserting a § 1983 excessive force claim and state law claims

for malicious prosecution and loss of consortium. 1 As to the § 1983 claim,

Defendant moved for summary judgment on the ground of qualified immunity. As

to the state law claims, he moved for summary judgment on the ground of

individual immunity under Florida Statute § 768.28(9)(a). Viewing the evidence in

the light most favorable to Plaintiff, we agree with the district court that Defendant

is not entitled to summary judgment based on either type of immunity. We

therefore AFFIRM the district court’s denial of summary judgment.

                                     BACKGROUND


1
  Janie Claridy’s loss of consortium claim is derivative of the other claims asserted in the
complaint, and requires no separate analysis. Thus, for simplicity, we refer to Johnny Claridy as
“Plaintiff” and to Janie Claridy as Mrs. Claridy.

                                                2
              Case: 14-15319     Date Filed: 11/30/2015    Page: 3 of 16


I.    Factual Background

      On May 16, 2009, Defendant and fellow officer Rebecca Miles responded to

a request by animal control authorities to assist with the capture of three pit bull

terriers that were running loose outside the Claridy residence and allegedly

terrorizing a neighbor, Ronald King. Plaintiff’s wife, Janie Claridy, was the only

person home at the time. The officers spoke to Mrs. Claridy about the dogs, then

helped to impound them, and left the scene.

      After speaking to the officers, Mrs. Claridy called Plaintiff, who was at a

picnic with family members, and told him that the dogs had gotten loose and were

being impounded. Along with his four children and his brother Jeffrey Claridy,

Plaintiff returned home to deal with the situation. By the time they arrived, the

dogs had been taken away and no officers were present. As Plaintiff and Jeffrey

were walking around the house trying to determine how the dogs had gotten loose,

the neighbor, Ronald King, began arguing with them. The argument escalated, and

King called the police.

      Around this time, Defendant received a call over his police radio that there

was a disturbance at the Claridy residence, that Plaintiff was threatening his

neighbor, and that there might be a gun in Plaintiff’s car at the scene. Defendant

returned to the residence, and was the first officer on the scene. When he arrived,

several people were standing on the porch and on the sidewalk in front of the


                                           3
              Case: 14-15319     Date Filed: 11/30/2015    Page: 4 of 16


residence. Plaintiff and Jeffrey were talking, and Jeffrey was also talking loudly

on the phone to another family member. Defendant judged the situation to be

hostile and immediately called for back-up.

      The parties dispute what happened next. Construing the facts in the light

most favorable to Plaintiff, Defendant exited his vehicle and told Plaintiff and

Jeffrey to “calm down.” Jeffrey responded, “Calm down? We calm [sic]. We’re

the victims. He threatened us.” Shortly thereafter, Defendant told Plaintiff he was

under arrest for disorderly conduct and screamed, “Get your hands up!” Plaintiff

responded, “Hold up. What’s going on? We was [sic] just talking. Where did all

of that come from?” Defendant again instructed Plaintiff to get his hands up, and

Plaintiff responded, “Sir, my hands are up.” Mrs. Claridy urged Plaintiff to stay

calm and keep his hands up, and also advised Defendant that Plaintiff had just been

released from the hospital following knee surgery.

      As Defendant continued yelling for Plaintiff to get his hands up, Plaintiff

started backing away toward his car, which was parked in front of the Claridy

residence. Defendant followed, until finally Plaintiff reached the car and leaned

back against it. Based on the information he had received on his police radio,

Defendant believed there was a gun in the car and that Plaintiff was trying to open

the car door to get it. Defendant deployed his taser, causing Plaintiff to fall




                                           4
              Case: 14-15319     Date Filed: 11/30/2015   Page: 5 of 16


forward, striking his knees, stomach, and face on the sidewalk. Plaintiff then lay

immobile on the ground.

      Because he was momentarily “out” after the tasing, Plaintiff did not

immediately hear Defendant’s instruction for him to put his hands behind his back.

When Plaintiff awoke, he saw a commotion and heard his children crying. He told

his wife to get the children in the house, and, while still lying face-down on the

ground, placed his hands behind his back and submitted to arrest. Nevertheless,

Defendant tased Plaintiff a second time, and then handcuffed him while he was on

the ground. As Plaintiff was unable to stand after falling on his injured knee,

Defendant pulled him up and dragged him down the sidewalk by his handcuffs.

Defendant’s supervisor then called an ambulance, and the paramedic staff removed

the taser barbs from Plaintiff and took him to Lake City Medical Center for

treatment.

      Later that evening, Defendant completed an offense report indicating that

Plaintiff had committed the offenses of battery of a law enforcement officer and

disorderly conduct. An attorney from the State Attorney’s Office subsequently

contacted Defendant and asked if he would agree to a reduction of the battery

charge to resisting arrest without violence. Defendant had no other

communications with the attorney regarding the charges. A warrant was issued

and Plaintiff was arrested on the charges of resisting arrest without violence and


                                          5
                    Case: 14-15319         Date Filed: 11/30/2015          Page: 6 of 16


disorderly conduct. The State Attorney then modified the charges again to battery

of a law enforcement officer, disorderly conduct, and two counts of culpable

negligence. Those charges ultimately were dismissed.

II.       Procedural History

          Plaintiff filed this action in May 2013, asserting a § 1983 excessive force

claim and state malicious prosecution and loss of consortium claims against

Defendant in his individual capacity. 2 Defendant moved for summary judgment on

the ground of qualified immunity on the federal § 1983 claim, and on the ground of

individual immunity, under Florida Statute § 768.28(9)(a), on the state law claims.

The district court granted qualified immunity as to the first tasing, but otherwise

denied Defendant’s motion.3 Construing the evidence in favor of Plaintiff, the

court found that Defendant was not entitled to qualified immunity as to the second

tasing, and that he was not entitled to immunity under § 768.28(9)(a) on the state

claims. Defendant appeals both rulings.

                                              DISCUSSION

I.        Standard of Review

          “We review de novo a district court’s denial of summary judgment based on

qualified immunity, applying the same legal standards that governed the district

court.” Feliciano v. City of Miami Beach, 707 F.3d 1244, 1247 (11th Cir. 2013).
2
     Plaintiffs also asserted claims against Lake City. Those claims are not at issue in this appeal.
3
     Plaintiff does not contest the district court’s ruling as to the first tasing.

                                                       6
              Case: 14-15319     Date Filed: 11/30/2015   Page: 7 of 16


In conducting our review, we construe the evidence in favor of the plaintiff and

decide whether the defendant is entitled to qualified immunity under the plaintiff’s

version of the facts. Id. See also Tolan v. Cotton, 134 S. Ct. 1861, 1866 (2014)

(noting, in a qualified immunity case, “the importance of drawing inferences in

favor of the nonmovant”). We acknowledge that the “facts, as accepted at the

summary judgment stage of the proceedings, may not be the actual facts of the

case.” McCullough v. Antolini, 559 F.3d 1201, 1202 (11th Cir. 2009) (citation and

quotation marks omitted). Nevertheless, we view the facts from the plaintiff’s

perspective because the determinative issue on appeal is “not which facts the

parties might be able to prove” but rather, whether “certain given facts”

demonstrate a violation of clearly established law. Crenshaw v. Lister, 556 F.3d

1283, 1289 (11th Cir. 2009). The same standard of review applies to the district

court’s denial of individual immunity under Florida Statute § 768.28(9)(a). See

Cummings v. DeKalb Cnty., 24 F.3d 1349, 1353 (11th Cir. 1994).

II.   Qualified Immunity

      Examining first Plaintiff’s federal excessive force claim, qualified immunity

“protects government officials performing discretionary functions from suits in

their individual capacities unless their conduct violates ‘clearly established

statutory or constitutional rights of which a reasonable person would have

known.’” Dalrymple v. Reno, 334 F.3d 991, 994 (11th Cir. 2003) (quoting Hope v.


                                          7
              Case: 14-15319     Date Filed: 11/30/2015    Page: 8 of 16


Pelzer, 536 U.S. 730, 739 (2002)). It is undisputed that Defendant was engaged in

a discretionary duty when he arrested Plaintiff. It is thus Plaintiff’s burden to show

that qualified immunity is not appropriate. Id. at 995. To meet this burden,

Plaintiff must show that Defendant’s conduct during the arrest (1) violated a

constitutional right that (2) was clearly established at the time of the incident. See

McCullough, 559 F.3d at 1205. Viewing the evidence in the light most favorable

to Plaintiff, both prongs are satisfied here as to the second tasing.

      A.     Constitutional Violation

      Assuming Plaintiff’s factual assertions to be true, the district court held that

the second tasing constituted excessive force in violation of the Fourth

Amendment. A Fourth Amendment excessive force claim is analyzed under the

“objective reasonableness” standard. Plumhoff v. Rickard, 134 S. Ct. 2012, 2020

(2014) (citing Graham v. Connor, 490 U.S. 386 (1989) and Tennessee v. Garner,

471 U.S. 1 (1985)). Reasonableness in this context depends on all the

circumstances relevant to an officer’s decision to use force and the amount of force

used. Id. We view the circumstances “from the perspective of a reasonable officer

on the scene.” Id. (quotation marks omitted). And we allow for the fact that

officers are often required to make “split-second judgments—in circumstances that

are tense, uncertain, and rapidly evolving—about the amount of force that is

necessary in a particular situation.” Id. (quotation marks omitted).


                                           8
              Case: 14-15319     Date Filed: 11/30/2015    Page: 9 of 16


      The district court concluded that Defendant had arguable probable cause to

arrest Plaintiff for disorderly conduct, and Plaintiff does not challenge that ruling

on appeal. When making an arrest, an officer may constitutionally use such force

as is “necessary in the situation at hand.” Fils v. City of Aventura, 647 F.3d 1272,

1288 (11th Cir. 2011) (citation and quotation marks omitted). To determine

whether a particular use of force was necessary during an arrest, we consider “the

severity of the crime at issue, whether the suspect pose[d] an immediate threat to

the safety of the officer[] or others, and whether he [wa]s actively resisting arrest

or attempting to evade arrest by flight.” Graham, 490 U.S. at 396.

      Assuming, as the district court did, that Plaintiff was lying face-down on the

sidewalk, with his hands behind his back and submitting to arrest, all of the

relevant factors suggest that Defendant’s second use of the taser against him was

unreasonable. The crime for which Plaintiff was being arrested was not serious.

Fils, 647 F.3d at 1288 (“Disorderly conduct is not a serious offense.”). Plaintiff

did not present a threat to Defendant or anyone else as he lay face-down on the

sidewalk with his hands behind his back. Finally, according to Plaintiff, he was

not resisting and had submitted to arrest when Defendant discharged his taser a

second time. We agree with the district court that the use of the taser under these

circumstances would violate the Fourth Amendment. See id. at 1289 (“unprovoked

force against a non-hostile and non-violent suspect who has not disobeyed


                                           9
             Case: 14-15319      Date Filed: 11/30/2015    Page: 10 of 16


instructions violates that suspect’s rights under the Fourth Amendment”). Cf.

Draper v. Reynolds, 369 F.3d 1270, 1278 (11th Cir. 2004) (holding that an

officer’s use of a taser once against a suspect who was “hostile, belligerent, and

uncooperative” during a traffic stop was not excessive).

      B.     Clearly Established Law

      To be clearly established, the contours of a right must be “sufficiently

definite that any reasonable official in the defendant’s shoes would have

understood that he was violating it.” Plumhoff, 134 S. Ct. at 2023. “The salient

question is whether the state of the law at the time of an incident provided fair

warning to the defendant[] that [his] alleged conduct was unconstitutional.” Tolan,

134 S. Ct. at 1866 (quotation marks omitted and alterations adopted). Fair warning

is commonly provided by materially similar precedent from the Supreme Court,

this Court, or the highest state court in which the case arose. See Terrell v. Smith,

668 F.3d 1244, 1256 (11th Cir. 2012). However, a case directly on point is not

required as long as “existing precedent” placed the “constitutional question beyond

debate.” Taylor v. Barkes, 135 S. Ct. 2042, 2044 (2015) (citation and quotation

marks omitted). See also Youmans v. Gagnon, 626 F.3d 557, 563 (11th Cir. 2010)

(“judicial precedent with materially identical facts is not essential for the law to be

clearly established”).




                                          10
              Case: 14-15319    Date Filed: 11/30/2015    Page: 11 of 16


       In several decisions issued prior to this incident in May 2009, we held that

the “gratuitous use of force when a criminal suspect is not resisting arrest” is

unreasonable and violates the Fourth Amendment. Hadley v. Gutierrez, 526 F.3d

1324, 1330 (11th Cir. 2008). See also See Fils, 647 F.3d at 1292 (holding that

officers should have known by 2003 that tasing a non-violent disorderly conduct

suspect, who was not resisting arrest and had not threatened anyone, was

unreasonable); Lee v. Ferraro, 284 F.3d 1188, 1199 (11th Cir. 2002) (concluding

that an officer violated clearly established law when he slammed the plaintiff’s

head against a car after she was secured); Slicker v. Jackson, 215 F.3d 1225, 1233

(11th Cir. 2000) (denying qualified immunity to officers who slammed the

plaintiff’s head on the pavement and kicked him even though he was handcuffed

and not resisting or struggling with the officers in any way). These cases gave

Defendant fair warning that the second tasing, which allegedly occurred while

Plaintiff was lying face-down on the sidewalk, complying with Defendant’s

instruction to put his hands behind his back, and submitting to arrest for, at most, a

minor offense, was unconstitutional. Thus, construing the evidence in the light

most favorable to Plaintiff, Defendant is not entitled to qualified immunity on the §

1983 claim.

III.   Individual Immunity Under State Law

       A.     Jurisdiction


                                          11
             Case: 14-15319     Date Filed: 11/30/2015    Page: 12 of 16


      Turning to Plaintiff’s state law claims—and the district court’s denial of

Defendant’s motion for summary judgment on those claims—our jurisdiction is

limited to appeals from “final decisions” of the district court. See 28 U.S.C.

§ 1291. Ordinarily, a district court’s denial of a motion for summary judgment

does not qualify as a final decision. See Schmelz v. Monroe Cnty., 954 F.2d 1540,

1542 (11th Cir. 1992) (“Generally, an order denying a motion for summary

judgment is not an appealable final order.”). However, the courts have recognized

a “small class of interlocutory orders, referred to as ‘collateral orders,’ which are

offshoots of the principal litigation, and which are immediately appealable without

regard to the posture of the underlying case.” Id. (citing Cohen v. Beneficial Ind.

Loan Corp., 337 U.S. 541 (1949) (citation and quotation marks omitted)). An

order denying summary judgment on the ground of qualified immunity falls into

this category. Id. at 1543 (citing Mitchell v. Forsyth, 472 U.S. 511, 530 (1985)).

As the Supreme Court has explained, qualified immunity protects public officials

from the burden of litigation rather than just liability. Mitchell, 472 U.S. at 526.

This protection is “irretrievably lost” when a district court denies qualified

immunity, justifying an immediate appeal prior to the entry of a final judgment.

Plumhoff, 134 S. Ct. at 2019.

      We have, in several instances, extended the above principle to permit the

immediate appeal of an order denying summary judgment on the ground of official


                                          12
               Case: 14-15319       Date Filed: 11/30/2015      Page: 13 of 16


immunity under state law. See Griesel v. Hamlin, 963 F.2d 338, 341 (11th Cir.

1992) (finding jurisdiction to review an order denying a motion for summary

judgment based on sovereign immunity under Georgia law). The critical inquiry in

determining the appealability of such an order is whether the state law confers

“immunity from suit rather than simply a defense to substantive liability.” Id. at

340. Assuming the former, we have held that an order denying official immunity

under state law is immediately appealable. Id. at 341. See also Sheth v. Webster,

145 F.3d 1231, 1238 (11th Cir. 1998) (exercising appellate jurisdiction over an

order denying “discretionary function” immunity under Alabama law).

       We have not yet considered whether an order denying immunity under

Florida Statute § 768.28(9)(a) is immediately appealable, but based on the

language of the statute and the case law interpreting it, we conclude that it is.4

Section 768.28(9)(a) states that:

       No officer, employee, or agent of the state or of any of its
       subdivisions shall be held personally liable in tort or named as a party
       defendant in any action for any injury or damage suffered as a result
       of any act, event, or omission of action in the scope of her or his
       employment or function, unless such officer, employee, or agent acted
       in bad faith or with malicious purpose or in a manner exhibiting
       wanton and willful disregard of human rights, safety, or property.




4
  In Jones v. Cannon, 174 F.3d 1271, 1293 (11th Cir. 1999), we held that the denial of sovereign
immunity under Florida law was not immediately appealable, because “Florida sovereign
immunity is immunity only from liability or damages but not from suit itself.” Jones did not
consider the immunity granted by § 768.28(9)(a), and thus does not govern our decision here.

                                              13
             Case: 14-15319      Date Filed: 11/30/2015    Page: 14 of 16


Fla. Stat. § 768.28(9)(a) (emphasis added). The Florida Supreme Court

recently confirmed that § 768.28(9)(a), as suggested by its plain language,

provides immunity from suit rather than simply liability. See Keck v.

Eminisor, 104 So. 3d 359, 366 (Fla. 2012) (“if a defendant who is entitled to

the immunity granted in § 768.28(9)(a) is erroneously named as a party

defendant and is required to stand trial, that individual has effectively lost

the right bestowed by statute to be protected from even being named as a

defendant”). Thus, under the reasoning of Griesel and Sheth, we will

assume that we have jurisdiction to review the district court’s order denying

immunity under § 768.28(9)(a) for the state law claims.

      B.     Immunity under § 768.28(9)(a)

      As quoted above, § 768.28(9)(a) protects an officer from personal liability

for acts within the scope of his employment, unless the officer “acted in bad faith

or with malicious purpose or in a manner exhibiting wanton and willful disregard

of human rights, safety, or property.” Fla. Stat. § 768.28(9)(a). In determining

whether an officer is entitled to summary judgment as a result of the immunity

provided by § 768.28(9)(a), the relevant inquiry is “whether a reasonable trier of

fact could possibly conclude that the [officer’s] conduct was willful and wanton, or

would otherwise fall within the exceptions to the statute.” Furtado v. Yun Chung

Law, 51 So. 3d 1269, 1277 (Fla. 4th DCA 2011) (citation and quotation marks


                                           14
             Case: 14-15319     Date Filed: 11/30/2015    Page: 15 of 16


omitted). See also Thompson v. Douds, 852 So. 2d 299, 310 (Fla. 2d DCA 2003)

(“Because the record shows that there are genuine issues of material fact as to

whether the officers acted with wanton and willful disregard of [the arrestee’s]

rights and safety, the trial court’s decision to grant summary judgment on the basis

of statutory immunity was improper.”).

      There is sufficient evidence in this case to raise a question of fact as to

whether Defendant acted willfully or with malice. Following Plaintiff’s arrest,

Defendant completed an offense report indicating that Plaintiff had committed

disorderly conduct by violently threatening Defendant as he tried to deescalate the

disturbance at the Claridy residence, and that Plaintiff had then committed battery

on a law enforcement officer by pushing Defendant with both of his hands.

Plaintiff contends that Defendant fabricated critical parts of the report, most

importantly the allegation that Plaintiff had threatened and pushed Defendant. His

contention is supported by testimony in the record.

      The evidence suggests that the State Attorney relied on Defendant’s report in

deciding to prosecute Plaintiff, and in defining the charges against him. Assuming

the report was fabricated, a jury might reasonably find that Defendant acted

willfully or with malice. See Bank of Am. Corp. v. Valladares, 141 So. 3d 714,

718 (Fla. 3d DCA 2014) (noting that a person who reports a crime acts maliciously

when he “knows the report is false or recklessly disregards whether the report is


                                          15
             Case: 14-15319     Date Filed: 11/30/2015   Page: 16 of 16


false”); Lloyd v. Hines, 474 So. 2d 376, 379 (Fla. 1st DCA 1985) (suggesting that

an officer’s use of fraud or corrupt means to obtain a warrant gives rise to

individual liability under § 768.28(9)(a)). Accordingly, Defendant is not entitled

to summary judgment on the state law claims based on immunity provided by §

768.28(9)(a).

                                  CONCLUSION

      For the reasons discussed above, we agree with the district court that, under

Plaintiff’s version of the events, Defendant is not entitled to qualified immunity on

the federal claim or to individual immunity under Florida Statute § 768.28(9)(a) on

the state law claims. Accordingly, we AFFIRM the order of the district court

denying summary judgment.




                                         16